DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
                                                              Status of Claims
An “AMENDMENT E AND RESPONSE TO NON-FINAL OFFICE ACTION” was filed on January 6, 2022 (“Amendment”) in response to the Non-Final Office Action dated October 6, 2021, where claims 1, 10, 12, 15 & 18 were amended, claims 2-4, 6, 9 & 16 were previously presented, and claims 5 & 14 were previously cancelled. The current claims, as they stand, from the Amendment have been accepted and entered, and then the below Examiner’s amendment were made to claims 1-4, 6-13 & 15-20. Thus, claims 1-4, 6-13 & 15-20 are pending, have been examined and have been accordingly determined to be allowable due to the reasons below.
Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment must be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicants’ Representative, Greg W. Meyer (Reg. No. 59,915) on Wednesday, January 26, 2022. The below claims 1, 10, 12, 15 & 18 of the application have been amended as follows:



IN THE CLAIMS:
1. (Currently Amended) A computer-implemented method for use in facilitating network transactions through browser extensions associated with web browsers, the computer-implemented method comprising: 
accessing, by a computing device, a merchant website of a merchant, through a web browser;
designating at least one product to a shopping cart at the merchant website as part of a shopping session at the merchant between a user and the merchant website, wherein the shopping cart is associated with a session identifier that is unique to a duration of the shopping session
receiving, at the computing device, from the user, in connection with the shopping session, a selection of a browser extension of the computing device installed to the web browser and separate from the merchant website, after the at least one product is designated to the shopping cart at the merchant website as part of the shopping session at the merchant, the browser extension associated with a virtual account platform;
in response to the selection of the browser extension, requesting, by the browser extension of the computing device, via a first application programming interface (API), virtual account information for the user from the virtual account platform;
displaying, by the browser extension of the computing device, at least part of the virtual account information received from the virtual account platform in response to the request to the first API;
requesting, by the browser extension of the computing device, from the merchant, via a second API associated with the merchant, a transaction amount for the shopping session, the request including the session identifier; and
in response to receiving the transaction amount from the merchant, submitting, by the browser extension of the computing device, a request for a network transaction, between the merchant and the user, based on the virtual account information for the user and the transaction amount for the shopping session from the merchant, whereby the browser extension facilitates payment for the network transaction, via the virtual account platform in lieu of the virtual account platform being integrated into the merchant website of the merchant.

10. (Currently Amended) A system for facilitating transactions through browser extensions associated with web browsers, the system comprising: 
a memory including a web browser and a browser extension installed to the web browser, wherein the browser extension is separate from each of multiple websites, and wherein the multiple websites are each associated with a different one of multiple merchants; and 
a processor coupled to the memory; 
wherein the web browser includes computer-executable instructions, which when executed by the processor, cause the processor to access a first one of the multiple websites associated with a first one of the multiple merchants in response to an input by a user; and 
wherein the browser extension includes computer-executable instructions, which when executed by the processor in response to a selection by the user of the browser extension at the web browser, cause the processor to: 
in connection with a shopping session by the user at the first one of the multiple websites accessed by the web browser, call a virtual wallet platform application programming interface (API) associated with a virtual wallet platform to request virtual wallet account information for a virtual wallet account associated with the user; 
receive from the virtual wallet platform, via the virtual wallet platform API, the virtual wallet account information, the virtual wallet account information including at least payment account information for the user;  
call a merchant API associated with the first one of the multiple merchants to request a transaction amount to purchase at least one product designated to [[the]] a shopping cart at the first one of the multiple websites of the first one of the multiple merchants, the shopping cart associated with a session identifier that is unique to a duration of the shopping session  by the user [[and]] at the first one of the multiple websites and that is also included in the call to the merchant API, to permit the first one of the multiple merchants to identify the at least one product and determine the transaction amount to purchase the at least one product; 
receive from the first one of the multiple merchants, via the merchant API, based on the session identifier, the transaction amount to purchase the at least one product; and 
in response to the received virtual wallet account information and the received transaction amount, submit a request for a payment account transaction, between the first one of the multiple merchants and the user, based on the payment account information for the user and the received transaction amount to purchase the at least one product, whereby the user is permitted to use the browser extension installed to the web browser to facilitate payment for the at least one product using the virtual wallet account associated with the user without the virtual wallet platform being integrated with the first one of the multiple websites of the first one of the multiple merchants.

12. (Currently Amended) The system of claim 11, wherein the computer-executable instructions included in the browser extension, when executed by the processor, cause the processor, in connection with displaying the payment account information for the user, to display the payment account information in a lightbox overlaid on a webpage associated with the first one of the multiple websites of the first one of the multiple merchants; and
wherein the computer-executable instructions included in the browser extension, when executed by the processor, further cause the processor to receive a selection of and/or a confirmation of the payment account information displayed in the lightbox prior to submitting the request for the payment account transaction.

15. (Currently Amended) The system of claim 10, wherein the computer-executable instructions included in the browser extension, when executed by the processor, cause the processor to notify the first one of the multiple merchants that the payment account transaction is approved when a reply approving the payment account transaction is received.

18. (Currently Amended) A non-transitory computer-readable storage media including executable instructions for a browser extension installed to a web browser, which, when executed by at least one processor, cause the at least one processor to: 
include a button for a virtual wallet payment option in the web browser, the button associated with the browser extension installed to the web browser;
receive a selection of the button from a user, when at least one product is designated to a shopping cart at a merchant website included at the web browser, wherein the shopping cart is associated with a session identifier that is unique to a session between the user and the merchant website, and wherein the browser extension is separate from the merchant website; and 
based on the selection of the virtual wallet payment option, via the button: 
call a virtual wallet platform application programming interface (API) associated with a virtual wallet platform; 
in response to the call to the virtual wallet platform API, receive from the virtual wallet platform, via the virtual wallet platform API, payment account information for a virtual wallet account associated with the user; 
call a merchant API associated with the merchant website for a transaction amount, the call to the merchant API including the session identifier, thereby permitting the merchant to identify the at least one product and determine the transaction amount to purchase the at least one product; 
in response to the call to the merchant API, receive, via the merchant API, the transaction amount to purchase the at least one product designated to the shopping cart at the merchant website; 
submit a request for a payment account transaction, between the merchant and the user, based on the received payment account information for the user and the received transaction amount to purchase the at least one product, whereby the user is permitted to use the browser extension installed to the web browser to facilitate payment for the at least one product using the virtual wallet account associated with the user without the virtual wallet platform being integrated with the merchant website; and 
notify a merchant associated with the merchant website that the payment account transaction is approved when a reply approving the payment account transaction is received.
Reasons for Allowance
The following is Examiner’s statement of reasons for indicating allowance of claims 1-4, 6-13 & 15-20 over prior art:
In independent claims 1, 10 & 18, none of the prior art of record (Purves et al., U.S. Pat. Pub. 2015/0220914 A1 (“Purves”) in view of Nazer et al., U.S. Pat. Pub. 2008/0133349 A1 (“Nazer”) further in view of Doubinski et al., U.S. Pat. Pub. 2018/0108054 A1 (“Doubinski”) and even further in view of Zarakas et al., U.S. Pat. Pub. 2018/0181956 A1 (“Zarakas”) as well as the references reflected in the “Prior Art Made of Record” section below of Huang, et al., U.S. Pat. Pub. 2020/0175489 A1 (“Huang”), Kalgi, U.S. Pat. Pub. 2013/0013499 A1 (“Kalgi”), Bradley, U.S. Pat. Pub. 2011/0145138 A1 (“Bradley”), and Mohamed M.E.A. Mahmoud and Xuemin (Sherman) Shen, A Secure Payment Scheme with Low Communication and Processing Overhead for Multihop Wireless Networks, available at the URL of (and attached as PDF) https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=6175892) (“Mahmoud”)) (“prior art”) suggest the unique claimed features of the aforementioned independent claims, including the current claim limitations with the above Examiner’s amendment combined with the previous claim amendments of “designating at least one product to a shopping cart at the merchant website as part of a shopping session at the merchant between a user and the merchant website, wherein the shopping cart is associated with a session identifier that is unique to a duration of the shopping session”, “receiving, at the computing device, from the user, in connection with the shopping session, a selection of a browser extension of the computing device installed to the web browser and separate from the merchant website, after the at least one product is designated to the shopping cart at the merchant website as part of the shopping session at the merchant”, “requesting, by the browser extension of the computing device, from the merchant, via a second API associated with the merchant, a transaction amount for the shopping session, the request including the session identifier; and in response to the transaction amount from the merchant, submitting, by the browser extension of the computing device, a request for a network transaction, between the merchant and the user, based on the virtual account information for the user and the transaction amount for the shopping session from the merchant, whereby the browser extension facilitates payment for the network transaction, via the virtual account platform in lieu of the virtual account platform being integrated into the merchant website of the merchant” as recited by independent claim 1 and similarly recited by independent claims 10 & 18. Specifically, the prior art does not disclose the above features, individually or as an ordered combination, and it would no longer be obvious to combine at least one additional prior art reference with the prior art to disclose the above features. In other words, the claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection of the NFOA (dated October 6, 2021) to teach the claimed invention without knowledge of the Applicants’ disclosure. Applicant’s arguments on 10-15 of the Amendment are also persuasive.
Moreover, the closest prior art relied upon as it pertained to the independent claims and descriptions above are as follows:
Purves (U.S. Pat. Pub. 2015/0220914 A1) – allegedly disclosing a computer-implemented method for use in facilitating network transactions through browser extensions associated with web browsers, the computer-implemented method comprising (paras. [0004]-[0005]): accessing, by a computing device, a merchant website of a merchant, through a web browser (paras. [0323] (computing device), [0004], [0076]-[0077], [0080], [0174], [0180], [0187], [0195], [2201], [0175], [0187], [0259] (a merchant website of a merchant), [0180], [0349] (web browser)), designating at least one product to a shopping cart at the merchant website as part of a shopping session at the merchant (and perform an action) after the at least one product is designated to the shopping cart at the merchant website as part of the shopping session at the merchant (paras. [0237], [0115], [0117]), requesting by the computing device a first application programming interface (API) associated with a virtual account platform and requesting virtual account information for the user from the virtual account platform (paras. [0133]. [0130], [0140], [0146], [0148]), displaying, by the computing device, at least part of the virtual account information received from the virtual account platform in response to the request to the first API (paras. [0079], [0088], [0124], [0126]-[0127], [0132], [0134]-[0135], [0139]-[0140], [0148], [0158], [0161]-[0162] and [0163], [0169], [0175], [0177], [0195]-[0196], [0201], [0228], [0230], [0233], [0237]-[0240], [0244]-[0248], [0261], [0269], [0277], [0303], [0305], [0317] (displaying virtual account information)), requesting, by the computing device, from the merchant, via a second API associated with the merchant, a (past) transaction amount for the (past) shopping session (paras. [0146], [0148], Table 1 above [0134], [0134], [0099]-[0100], [0357])), in response to the transaction amount from the merchant, submitting by the computing device, a request for a network transaction, between the merchant and the user, based on the virtual account information for the user and the transaction amount (para. [0100]). 
Nazer (U.S. Pat. Pub. 2008/0133349 A1) – disclosing designating at least one product to a shopping cart at the virtual location as part of a shopping session at the merchant, wherein the shopping cart is associated with a session identifier for the shopping session and requesting, via a second API associated with the merchant, a transaction amount for the shopping session, the request including the session identifier (para. [0016]). 
Doubinski (U.S. Pat. Pub. 2018/0108054 A1) – disclosing receiving, at the computing device, from a user, a selection of a browser extension installed to the web browser and separate from the merchant website, the browser extension associated with a virtual account platform, requesting, by the browser extension of the computing device via a first API virtual account information for the user from the virtual account platform, in response to the selection of the browser extension, requesting, by the browser extension of the computing device, via a first application programming interface (API) virtual account information for the user from the virtual account platform, and requesting, by the browser extension of the computing device, from the merchant, via a second API associated with the merchant (Abstract, paras. [0006]-[0011], [0018]-[0027], [0032]-[0033], [0038]-[0039], [0041]-[0042], [0044]-[0045], [0047]-[0049]).
Zarakas (U.S. Pat. Pub. 2018/0181956 A1) – disclosing whereby the browser extension facilitates payment for the network transaction, via the virtual account platform in lieu of the virtual account platform being included into the merchant website of the merchant (paras. [0008], [0047], [0097]).
For these reasons, independent claims 1, 10 & 18 are deemed allowable over the prior art. Dependent claims 2-4, 6-9, 11-13, 15-17 & 19-20 are also deemed allowable over the prior art by virtue of dependency on an allowable claim.  Thus, claims 1-4, 6-13 & 15-20 are allowed under 35 U.S.C. 103 over the prior art.
Claims 1-4, 6-13 & 15-20 are also allowable over 35 U.S.C. 101. 
The following is the Examiner’s statement of reasons for patent eligibility of claims 1-4, 6-13 & 15-20 under 35 U.S.C. 101:
As described in the Final Office Action of December 31, 2020, the Applicants’ arguments on pages 11-12 and 13-20 of the Amendment filed on October 12, 2020 are persuasive. The claims also present themselves as a practical application of the abstract idea of methods of organizing human activity because they describe an improvement to the technological field of browser extensions in web browsers.
Thus, claims 1-4, 6-13 & 15-20 are deemed allowable over 35 U.S.C. 101.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Huang et al., U.S. Pat. Pub. 2020/0175489 A1 – for disclosing products associated with session identifiers, but within the context of vending machines.
Kalgi, U.S. Pat. Pub. 2013/0013499 A1 – for disclosing subject matter similar to the present claims, e.g., an “ELECTRONIC WALLET CHECKOUT PLATFORM”.
Bradley, U.S. Pat. Pub. 2011/0145138 A1 – for disclosing subject matter similar to the present claims e.g., browser extensions used to facilitate commerce.
Mohamed M.E.A. Mahmoud and Xuemin (Sherman) Shen, A Secure Payment Scheme with Low Communication and Processing Overhead for Multihop Wireless Networks, available at the URL of (and attached as PDF)  https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=6175892 – for disclosing subject matter similar to the present claims, e.g., session identifiers (page 215).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/T.T.H./Examiner, Art Unit 3699
January 26, 2022
                                                                                                                                                                                                     
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/27/2022